DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-12 & 20-23) in the reply filed on 03/08/2022  is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 & 20-23,  are rejected under 35 U.S.C 103 as being unpatentable over Wright et al. (WO 2017/145010), hereon referred to as Wright (Provided by the Examiner). 
In regards to claims 1, 7, 21 & 23, Wright discloses receiving a first blockchain transaction from a first participant by each of a plurality of second participants, wherein the first participant has a first private key of a first private-public key pair of a cryptography system, and each the participant has a respective share of a second private key of a second private-public key pair of the cryptography system, wherein the first blockchain transaction is signed with the first private key (Through a digital wallet, a Bitcoin, blockchain or the like can be sent and received in a system that includes a plurality of devices/participants; the sending/receiving utilizes private and public key(s), where each device involved has a portion/share of the key for the transaction; (page 3, line 2 to page 5, line 15; page 11, line 19 to page 16, line 31; figures 1 to 5); verifying, by a plurality of the second participants, that the first blockchain transaction has been signed with the first private key (The invention verifies the participants in order to securely conclude the transaction; page 3, line 2 to page 5, line 15; page 11, line 19 to page 16, line 31; figures 1 to 5); applying a respective the share of the second private key to the first blockchain transaction to generate a respective share of a first secret value, wherein the first secret value is a second blockchain transaction signed with the second private key, wherein the first secret value is accessible to a first threshold number of the shares of the first secret value and is inaccessible to less than the first threshold number of shares of the first secret value (The invention can utilize shares of keys along with the blockchain transactions to generate and use secret values; wherein the secret value can be compared to a threshold to determine accessibility; page 3, line 2 to page 5, line 15; page 11, line 19 to page 16, line 31; figures 1 to 5); and combining at least the first threshold number of the shares of the first secret value from the first participant and a plurality of the second participants to generate the first secret value (In an embodiment, the shares can be combined during the authentication and transaction process; page 3, line 2 to page 5, line 15; page 11, line 19 to page 16, line 31; figures 1 to 5). 
Any interpretations of differences between the claim(s) and the prior art are only minor in nature, design elements and could not establish novelty or an inventive step. For example, 
	In regards to claims 2 & 8, Wright discloses wherein each of a plurality of the second participants has a respective private key of the cryptography system (Each of the participant is given a secret, and a pair; page 3, line 2 to page 5, line 15; page 11, line 19 to page 16, line 31; figures 1 to 5). 
	In regards to claims 3 & 9, Wright discloses further comprising distributing shares of a the share of the second private key in possession of the first participant among the first participant and at least one the second participant (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art). 
	In regards to claims 4 & 10, Wright discloses transferring access to the digital asset to a third private key of the cryptography system in the event of a the second participant becoming unresponsive (The invention may enable control of access to a resource to participant; page 3, line 2 to page 5, line 15; page 11, line 19 to page 16, line 31; figures 1 to 5). However, Wright does not explicitly mention “third private key”; but those elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art
	In regards to claims 5 & 11, Wright discloses wherein the digital asset remains under control of the third private key for a predetermined time (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claims 6 & 12, Wright discloses further comprising distributing the shares of the second private key among a plurality of the participants (Each of the participant is given a secret, and a pair; page 3, line 2 to page 5, line 15; page 11, line 19 to page 16, line 31; figures 1 to 5).
	In regards to claims 20 & 23, Wright discloses wherein the cryptography system is an elliptic curve cryptography system, wherein the public key of each the public-private key pair is related to the corresponding private key by multiplication of an elliptic curve generator point by the private key (The asymmetric cryptography pairs are generated using Elliptic Curve Cryptography (ECC) and properties of elliptic curve operations; Standards for ECC may include known standards such as those described by the Standards for Efficient Cryptography Group; This also includes determining the first node master public key (Pic) based on elliptic curve point multiplication of the first node master private key (Pic) and the base point (G); Pgs.21-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495